Citation Nr: 1203837	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1993 to March 1998.  The appellant is the surviving spouse of the Veteran.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued to the appellant in January 2008 by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in August 2011.

 
FINDINGS OF FACT

1.  During service, the Veteran incurred serious injuries, primarily to his left (dominant) arm and to his face, neck, and head.  

2.  Prior to his death, the Veteran had been awarded service connection for more than 25 separate disabilities, and a combined 90 percent evaluation was in effect.  

3.  The Veteran's death certificate reflects that he died in June 2007 as a result of coronary insufficiency due to an accidental acute overdose of fentanyl, venlafaxine, zolpidem, and diphenhydramine.  

4.  The appellant submitted medical opinions that the pain for which fentanyl was prescribed for the Veteran was due, at least in part, to disabilities for which service connection was in effect.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the decision below is favorable to the appellant, discussion of the actions VA has taken to meet the duties to notify and assist the appellant is not necessary.  

Governing Laws and Regulations 

The appellant is seeking compensation benefits as the surviving spouse of a veteran who died as the result of service-connected disabilities.  When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse is generally entitled to compensation benefits for the service-connected death (Dependency and Indemnity Compensation, or, DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and was not the result of the veteran's own willful misconduct.  DIC benefits cannot be granted if the veteran's death was the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Myore v. Nicholson, 489 F.3d 1207, 1212 (2007) (a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310).  

VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) (2011).  The United States Court of Appeals for the Federal Circuit has also held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Secondary service connection shall be awarded for disabilities that are "proximately due to or the result of a service connected disease or injury."  38 C.F.R. § 3.310(a). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Where drugs are used to enjoy or experience their effects, and the effects proximately result in death, the death will be considered the result of the person's willful misconduct.  


Facts and analysis

During service, the Veteran incurred serious injuries in a motor vehicle accident.  Among his many injuries, the Veteran incurred severe nerve damage to his left (dominant) arm, as well as a traumatic head injury, with scalp and facial injuries requiring plastic surgery and reconstruction.  He also sustained a fractured nasal septum and fractured mandible.  He was treated for the physical injuries essentially continuously for the remainder of his service.  PTSD and depression were diagnosed in service, in addition to the physical injuries.

Following his 1998 service discharge, the Veteran sought service connection for residuals of the injuries sustained in the motor vehicle accident.  Service connection was awarded for more than 20 service-connected disabilities, including a 60 percent evaluation for left (dominant) ulnar nerve injury with left hand disability.  Evaluations ranging from noncompensable percent to 60 percent were assigned under each of more than 10 separate Diagnostic Codes, including compensable or higher evaluations for traumatic head injury, headaches, tinnitus, cervical strain with bilateral shoulder pain, residuals of a nasal fracture, rhinitis/sinusitis, and gastritis secondary to use of NSAIDs (nonsteroidal anti-inflammatory medications), among other disabilities.  A combined 90 percent disability evaluation was assigned, and remained in effect at the time of the Veteran's death.   

The Board notes that the Veteran did not seek service connection for PTSD or depression, although those disorders were diagnosed in service.  The Veteran was afforded examination for purpose of military Medical Evaluation Board in August 2000.  Diagnoses of PTSD, depressive disorder, and alcohol dependence, in partial remission, were assigned by the examiner who conducted the August 2000 examination.  

No VA outpatient treatment records during the period from 2000 through December 2003 are associated with the claims files.  Private and VA clinical records reflect, by history, that the Veteran incurred a post-service injury to the right shoulder, apparently in 2003, and eventually underwent surgery.  Following that surgery, fentanyl was prescribed.  

Private treatment records dated in October 2005 from RC, MD, reflect that the Veteran sought treatment for pain unrelieved by fentanyl and other narcotic and non-narcotic analgesics.  A disc protrusion (C3-C4) was disclosed on radiologic examination.  The Veteran complained of bilateral shoulder pain.  Dr. RC implanted a spinal cord stimulator in January 2006 in an attempt to control the Veteran's pain.  The pre-operative record reflects that the reason for the spinal cord stimulation was left upper extremity pain.  Partial control of the Veteran's pain resulted from the spinal cord stimulation, but the Veteran continued to use a variety of non-narcotic and narcotic analgesics, including fentanyl.  

In May 2006, the Veteran sought VA evaluation for "lumps" in his neck.  The Veteran also developed severe abdominal pain.  At one point, a diagnosis of carcinoma was assigned for the "lumps."  Dr. RC noted that the Veteran's abdominal pain could be metastatic.  Usage of narcotic medications increased in July 2006, to include Duragesic (fentanyl) transdermal patch, hydromorphone (Dilaudid), Avinza (morphine), and Actiq (buccal fentanyl for transmucosal administration), among other medications.  

Pathologic examination eventually led to the diagnosis that the swelling in the cervical lymph nodes was due to fentanyl accumulation.  Dr. RC's October 2006 treatment notes reflect that the Veteran continued to be treated for abdominal pain, and that fentanyl was prescribed, among other medications.  Private and VA clinical records reflect that the Veteran attempted rehabilitation for addiction to fentanyl.  

In early June 2007, the Veteran sought refills of medications for "allergies."  The Veteran also sought evaluation for depression.  The Veteran reported increased stress due to child custody issues.  The provider noted the history of chronic pain and of fentanyl addiction.  Venlafaxine (Effexor) was prescribed.  

In late June 2007, the Veteran was found dead at his home.  The autopsy report reflects that the Veteran took a prescribed sleeping medication, zolpidem (Ambien), and then took the dog for a walk.  He was found in the bathroom, in a semi-kneeling position.  The autopsy report states that the Veteran died of acute coronary insufficiency due to an accidental acute overdose of a combination of fentanyl, venlafaxine, zolpidem, and diphenhydramine.  The examiner noted that the Veteran was overweight and had a known lung condition (sarcoidosis), and those factors made him more susceptible to acute coronary insufficiency due to drug overdosage.  

The examiner who completed the autopsy report stated that the toxicology report showed that the Veteran had a fatal level of fentanyl in his blood.  The toxicology report also established that the Veteran had therapeutic levels of venlafaxine, zolpidem, and diphenhydramine (Benadryl) in his blood.  The examiner who conducted the autopsy concluded that the fentanyl, venlafaxine, zolpidem, and diphenhydramine resulted in "acute combined drug poisoning, with natural disease contributing."  The Veteran's death certificate reflects that he died as a result of acute fentanyl, venlafaxine, zolpidem, and diphenhydramine poisoning (accidental overdose).  

For purposes of information, the Board notes that fentanyl is an opiod analgesic, generally used for surgical anesthesia, pre- and post-operative pain, and chronic severe pain.  Dorland's Illustrated Medical Dictionary 696 (31st ed. 2007).  The Board also notes that the appellant submitted literature from various sources reflecting that death due to fentanyl overdose is a known adverse effect of the drug.  

Following the appellant's claim for service connection for the cause of the Veteran's death, the RO concluded that, since service connection was not in effect for an abdominal disorder or a right shoulder disorder, the 2006 private clinical records of Dr. RC showed that the Veteran's use of fentanyl was not related to a service-connected disability.  The RO also concluded that, since service connection was not in effect for depression, the Veteran's use of venlafaxine was not related to a service-connected disability.  The RO concluded that the Veteran's death would have occurred without the use of Benadryl, since the toxicology report established a fatal level of fentanyl and a therapeutic level of Benadryl.  

In November 2008, Dr. RC provided a medical statement indicating that fentanyl had been prescribed for the Veteran because of left arm and right shoulder pain, for which all conservative therapy had failed.  Dr. RC also noted that, after a spinal cord stimulator was placed in January 2006, the Veteran's dependence on medications, specifically, fentanyl, was reduced by half.  

The appellant submitted an August 2011 private opinion from AMS, MD.  Dr. S. noted that the Veteran required a skin graft to the scalp and reconstruction of the scalp in service, and that post-traumatic headaches, cervical strain, and multiple residual musculoskeletal and other disorders that might result in pain were present at the time of the Veteran's initial post-service VA examination in 1999.  Dr. S. noted that the Veteran was treated with high doses of fentanyl in 2005 and 2006.  Dr. S. opined that, since the primary reason shown for the prescription for fentanyl was the presence of several musculoskeletal disorders, which included several disorders for which service connection had been granted, the Veteran's death due to fentanyl overdose was due to the treatment of the Veteran's service-connected neuromuscular conditions.

In August 2011, Dr. S. provided an addendum medical opinion.  He opined that fentanyl was required for the Veteran's pain because the Veteran had a variety of musculoskeletal disorders, including left arm and right shoulder and neck pain, for which conservative therapies had failed.  Dr. S. provided an August 2011 addendum opinion noting that the Veteran's addiction to fentanyl was known, but judged to be in remission, when venlafexine was prescribed by VA in June 2007.  Dr. S. opined that relapse into addiction to fentanyl was shown by the toxicology report and reiterated that the use of fentanyl, where the Veteran had numerous service-connected causes of pain, should be considered due to the service-connected neuromuscular disabilities.  

The appellant's written arguments and testimony reference the Veteran's in-service diagnoses of traumatic brain injury, PTSD and depression.  The record also reflects that the Veteran struggled with alcohol addiction in service, and that the providers who treated him in service considered this substance abuse to be related to his PTSD.  The Board notes that the diagnoses of PTSD and depression were confirmed at the time of post-service examination following the Veteran's 1999 claims for service connection.  See August 2000 Portsmouth, Virginia, Naval Medical Center examination.  The RO noted, accurately, that the Veteran had not been granted service connection for PTSD or depression.  However, the Veteran did not seek service connection for PTSD or depression.  Despite the fact that service connection is not in effect for PTSD or depression, the Board finds that these disorders must be considered in determining whether the cause of the Veteran's death is service connected, since the service treatment records and post-service medical records reflect these diagnoses.

The autopsy report establishes that the Veteran's death, although due to an overdose, was accidental.  Therefore, regulations governing claims for service connection when willful misconduct is at issue are not applicable.  38 C.F.R. §§ 3.1, 3.301.  Each of the three medical opinions of record is favorable to the appellant's claim.  

There is no medical opinion which is unfavorable to the claim.  The RO determined that the private clinical records from Dr. RC were unfavorable to the appellant's claim.  The Board finds that the statement by Dr. RC that fentanyl was being used, in part, to treat abdominal pain, is not unfavorable to the claim, since service connection was in effect for gastritis due to NSAIDs and no cause for abdominal pain, other than gastritis due to NSAIDs, was diagnosed.  

Other evidence, including the August 2000 Naval Medical Center report and the service treatment records, are either favorable to the claim or are neither favorable nor unfavorable.  The Board finds that the Veteran's use of fentanyl, venlafaxine, and Benadryl cannot be disassociated from his service-connected disabilities.  There is no specific evidence as to the reason zolpidem (Ambien) was prescribed.

There is medical evidence and opinion favorable to the claim, as well as evidence that is neither favorable nor unfavorable.  The Board finds that the favorable evidence is at least in equipoise with the evidence found by the RO to be unfavorable.  When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor.  Resolving doubt in the claimant's favor, an award of service connection for the cause of the Veteran's death is warranted.  


ORDER

The appeal for service connection for the cause of the Veteran's death is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


